Case 3:20-cv-00462-SMY Document15 Filed 07/10/20 Page 1of5 Page ID #108

Zn We Lake Stokes OArskevck Seges

ec Silane Seud\necn Diskerc’s of TWA nek |

 

 

 

 

 

 

 

 

 

 

 

Sven & oO. NE2ZEAT
“ONC AMAA

wv

Son ‘ eA SAE ok sn Q®on tk oN
Oe endkends
Che wa. 2e ~ow-soue2 SAY

Marisa Cac (ecansider Sec appamement of Counter
Don be - ZWD “E Cecewech a che macaadsacm cach ecrd|en STys4, Sequask: Bet Caer aSeh
was Seared fame TE. Won N ‘ a co 2h aASe!

DA My Our, wowtin S@bpecte bo ee Court “So ‘ewe. tate mere Vebter Seam
Rswase\. oi ba ease Casidh ok Gk Ledre saw Lean ok Shecasba wh be SOS,

4

Sous be Sak Saw eas Asal Gleckconss. Sahin, Sno TS.sm arin g, ose oO Cees
OS en “Waa \neo,o\ Kick Bureau, way estes, Volunteer \eenck Secvice ,—Vinesnnd G Mote ssex,
v oH NM trong OQ 6 Cedar Denk bens Winer Cecowedd Mss
a vw _

Ase See ts Sowa (Cessid= a Ba Sine. wonety Neo Court ask Were ere Sha

 

 

 

wey S = S Aw
od S Yo S ww.
Dow age\. 2 Sou, X Neos S. sesotess. Asako, 22.

Ae cae. SA Ook

 

 

 

 

 

 

PS. "T Seund cher Ledicer of coy Gesiscas st Loses Dong MW BIBAN
Mewing, tee Gel Sounsel ta veo en (Vly « /2078 Thins BIBT
Tress cure added sucth, sn Coqueg.  \ WA ___WWSrterg “EL 2044

3 CHRISTOPHER CALDERINT “3

 

 

 

»

>

,

> NOTARY PUBLIC - STATE OF ILLINOIS
5 HY COMMISSION EXPIRES 0348/2

.

 
Case 3:20-cv-00462-SMY Document 15 Filed 07/10/20 Page 2o0f5 Page ID #109

LOEVY & LOEVY

311N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607

July 27, 2018

CONFIDENTIAL LEGAL CORRESPONDENCE

Via U.S. Mail

Jimmie Dunalp

N82847

Pinckneyville Correctional Center
5835 Rt. 154

Pinckneyville, IL 62274

Re: Your request for legal representation

To Jimmie Dunalp:

This letter is to inform you that after reviewing your file, we are unfortunately unable to

take your case.

Please be advised that there are time limitations that govern the period in which a claim
or lawsuit may be filed. Such time periods depend on the cause of action you may wish to
pursue. However, we encourage you to follow up with other attorneys immediately to ensure

that all Jegal rights are fully explored and protected.

We appreciate your decision to contact us, and wish you the best of luck in pursuing your

claims.

WWW.LOEVY.COM

Sincerely,

Loevy & Loevy

main 312.243.5900 | fax 312.243.5902
Case 3:20-cv-00462-SMY Document 15 Filed 07/10/20 Page 3o0f5 Page ID #110

LOEVY & LOEVY

311N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607

 

June 12, 2019

CONFIDENTIAL LEGAL CORRESPONDENCE

Via USPS Mail

Jimmie Dunlap N82847
Graham Correctional Center
12078 IL. 185

Hillsboro, 1L 62049

Re: Your request for legal representation
Jimmie Dunlap:

This letter is to inform you that after reviewing your file, we are
unfortunately unable to take your case.

Please be advised that there are time limitations that govern the period in
which a claim or lawsuit may be filed. Such time periods depend on the cause of
action you may wish to pursue. However, we encourage you to follow up with other
attorneys immediately to ensure that all legal rights are fully explored and
protected.

We appreciate your decision to contact us, and wish you the best of luck in
pursuing your claims.

   

‘Derek Erdman
Loevy & Loevy

WWW.LOEVY.COM main 312.243.5900 | fax 312.243.5902
Case 3:20-cv-00462-SMY Document15 Filed 07/10/20 Page 4of5 Page ID #111

PARTS & SPENCER, LTD.

Attorneys at Law

130 North Garland Court | Suite 2005 | Chicago, Illinois 60602
tel 312.920.0990 | fax 312.920.0991 | www.pslegal.net

August 24, 2018

Jimmie Dunlap

#N82847

Pinckneyville Correctional Center
5835 State Route 154
Pinckneyville, IL 62274

Re: Potential Medical Malpractice / Civil Rights Lawsuit
Dear Jimmie:

It was good to talk to you today about your prospective lawsuit arising from the
mesh implant, the surgical procedure for implantation of the mesh implant, and
subsequent issues concerning inadequate treatment / deliberate indifference.

Tam enclosing two different types of medical release forms for you to execute and
return to me so that I could get a copy of your medical records. Please sign but do not
date each of these forms and then return them to me. Also, you can send along additional
records that you think are important for me to review. I will be glad to take a look at the
records to see if we will be in a position to represent you in filing suit on your behalf.

I know we spoke about my sending you a contract, but I will really need to review
more records before signing any sort of representation agreement. Therefore, we wil!
have to get and review some records and then talk about that at a later date

I look forward to receiving the releases and other records you may wish to send
and then speaking with you further.

Very truly yours,

v

Gi;

Mark Parts
Case 3:20-cv-00462-SMY Document 15_ Filed 07/10/20 Page5of5 Page ID #112
Case 3:20-cv-00462-SMY Document3 Filed 05/18/20 Page5of5 Page ID #56

‘JONES DAY

77 WEST WACKER * SUITE 3506 * CHICAGO, ILLINOIS 606601.1692

TELEPHONE: *1.312.782.3939 « FACSIMILE: +1.312 792.8585

Direct NUMBER: (312) 269-4294
MPROTATORI@JONESOAY.COM

JP046187 Sune 17, 2019

Mr. Jimmie Dunlap #N82847
Graham Correctiona} Center
12078 Illinois Route 185
Hillsboro, Ulinors 02049

Re: Representation Request
Dear Mr. Dunlap:

Thank you for your letter requesting representation. Due to the number of such inquiries
we receive and the amount of time we already are spending on pro bono cases. we are not able to
take on your case.

We wish you the best in your search for representation.

_ y yours
Mes LR

NAI-1507825664 41

AMSTERGAM © ATLANTA © ATWING « BOSTON « GRISBANE « BRUSSELS « CHICAGO + CLEVFLAND + COlUMBUS « DAILAS « DF" ROUT
DUPAL «+ OUSSELDORF « FRANKFURT © HUNG KONG * HOUISTON » IRVINE « LONDOHM »« LOS ANGELES « MADRID « MELGQURNE
Me uCO CITY «© MIAMI « MILAN + MINNFAPOLIS = MOGCiY « MUNICH « "EW YORK « PARIS + PERTH » PIU TSBURGH « SAN DIEGO
SAN) HANCISCO + SAO FAULG » SAUDI ARABIA © SHATESHAL © Sil 4.ON VALLE f > SINGAPIINE « SYDNEY « TAIPELs TOMY © WASHINGTIN
